EXHIBIT 10.1

GELTECH SOLUTIONS, INC.

2007 EQUITY INCENTIVE PLAN







1.

Scope of Plan; Definitions.




(a)

This 2007 Equity Incentive Plan (the “Plan”) is intended to advance the
interests of GelTech Solutions, Inc. (the “Company”) and its Related
Corporations by enhancing the ability of the Company to attract and retain
qualified employees, consultants, Officers, directors and Director Advisors, by
creating incentives and rewards for their contributions to the success of the
Company and its Related Corporations. This Plan will provide to (a) Officers and
other employees of the Company and its Related Corporations opportunities to
purchase common stock (“Common Stock”) of the Company pursuant to Options
granted hereunder which qualify as incentive stock options (“ISOs”) under
Section 422(b) of the Internal Revenue Code of 1986 (the “Code”), (b) directors,
Director Advisors, Officers, employees and consultants of the Company and
Related Corporations opportunities to purchase Common Stock in the Company
pursuant to options granted hereunder which do not qualify as ISOs
(“Non-Qualified Options”); (c) directors, Director Advisors, Officers, employees
and consultants of the Company and Related Corporations opportunities to receive
shares of Common Stock of the Company which normally are subject to restrictions
on sale (“Restricted Stock”); (d) directors, Director Advisors, Officers,
employees and consultants of the Company and Related Corporations opportunities
to receive grants of stock appreciation rights (“SARs”); and (e) directors,
Director Advisors, Officers, employees and consultants of the Company and
Related Corporations opportunities to receive grants of restricted stock units
(“RSUs”). ISOs, Non-Discretionary Options and Non-Qualified Options are referred
to hereafter as “Options.” Options, Restricted Stock, RSUs and SARs are
sometimes referred to hereafter collectively as “Stock Rights.” Any of the
Options and/or Stock Rights may in the Compensation Committee’s discretion be
issued in tandem to one or more other Options and/or Stock Rights to the extent
permitted by law.




This Plan is intended to comply in all respects with Rule 16b-3 (“Rule 16b-3”)
and its successor rules as promulgated under Section 16(b) of the Securities
Exchange Act of 1934 (the “Exchange Act”) for participants who are subject to
Section 16 of the Exchange Act. To the extent any provision of the Plan or
action by the Plan administrators fails to so comply, it shall be deemed null
and void to the extent permitted by law and deemed advisable by the Plan
administrators. Provided, however, such exercise of discretion by the Plan
administrators shall not interfere with the contract rights of any grantee. In
the event that any interpretation or construction of the Plan is required, it
shall be interpreted and construed in order to ensure, to the maximum extent
permissible by law, that such grantee does not violate the short-swing profit
provisions of Section 16(b) of the Exchange Act and that any exemption available
under Rule 16b-3 or other rule is available.




(b)

For purposes of the Plan, capitalized words and terms shall have the following
meaning:





--------------------------------------------------------------------------------

“Advisory Board” means a board composed of individuals, appointed by the Board,
who serve the Company’s Board in an advisory capacity but are not directors,
Officers or employees of the Company.




“Board” means the board of directors of the Company.




“Bulletin Board” shall mean the Over-the-Counter Bulletin Board.




“Chairman” means the chairman of the Board.




“Change of Control” means the occurrence of any of the following events: (i) the
consummation of the sale or disposition by the Company of all or substantially
all of the Company’s assets in a transaction which requires shareholder approval
under applicable state law; or (ii) the consummation of a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least 50% of the total voting power
represented by the voting securities of the Company or such surviving entity or
its parent outstanding immediately after such merger or consolidation.

“Code” shall have the meaning given to it in Section 1(a).




“Common Stock” shall have the meaning given to it in Section 1(a).




“Company” shall have the meaning given to it in Section 1(a).




“Compensation Committee” means the compensation committee of the Board, if any,
which shall consist of two or more members of the Board, each of whom shall be
both an “outside director” within the meaning of Section 162(m) of the Code and
a “non-employee director” within the meaning of Rule 16b-3.  All references in
this Plan to the Compensation Committee shall mean the Board when (i) there is
no Compensation Committee or (ii) the Board has retained the power to administer
this Plan.




“Director Advisor” means a member of the Advisory Board.




“Disability” means “permanent and total disability” as defined in Section
22(e)(3) of the Code or successor statute.




“Disqualifying Disposition” means any disposition (including any sale) of Common
Stock underlying an ISO before the later of (i) two years after the date of
employee was granted the ISO or (ii) one year after the date the employee
acquired Common Stock by exercising the ISO.




“Exchange Act” shall have the meaning given to it in Section 1(a).




“Fair Market Value” shall be determined as of the last Trading Day before the
date a Stock Right is granted and shall mean:





2




--------------------------------------------------------------------------------



(1)

the closing price on the principal market if the Common Stock is listed on a
national securities exchange or the Bulletin Board.




(2)

if the Company’s shares are not listed on a national securities exchange or the
Bulletin Board, then the closing price if reported or the average bid and asked
price for the Company’s shares as published by Pink Sheets LLC;




(3)

if there are no prices available under clauses (1) or (2), then Fair Market
Value shall be based upon the average closing bid and asked price as determined
following a polling of all dealers making a market in the Company’s Common
Stock; or




(4)

if there is no regularly established trading market for the Company’s Common
Stock, the Fair Market Value shall be established by the Board or the
Compensation Committee taking into consideration all relevant factors including
the most recent price at which the Company’s Common Stock was sold.




“ISO” shall have the meaning given to it in Section 1(a).




“Non-Discretionary Options” shall have the meaning given to it in Section 1(a).




“Non-Qualified Options” shall have the meaning given to it in Section 1(a).




“Officers” means a person who is an executive officer of the Company and is
required to file ownership reports under Section 16(a) of the Exchange Act.




“Options” shall have the meaning given to it in Section 1(a).




“Plan” shall have the meaning given to it in Section 1(a).




“Qualifying Committee” means the Company’s audit committee, Compensation
Committee, finance committee or any other committee of the Board that the
compensation committee shall determine entitles its members to a grant of Stock
Rights, as defined, under Section 3(b)(ii) (each such Committee, a “Qualifying
Committee”).




“Related Corporations” shall mean a corporation which is a subsidiary
corporation with respect to the Company within the meaning of Section 425(f) of
the Code.




“Restricted Stock” shall have the meaning contained in Section 1(a).




“RSU” shall have the meaning given to it in Section 1(a).




“Rule 16b-3” shall have the meaning given to it in Section 1(a).




“SAR” shall have the meaning given to it in Section 1(a).





3




--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933.




“Stock Rights” shall have the meaning given to it in Section 1(a).




“Trading Day” shall mean a day on which the New York Stock Exchange is open for
business




2.

Administration of the Plan.




(a)

The Plan may be administered by the entire Board or by the Compensation
Committee. Once appointed, the Compensation Committee shall continue to serve
until otherwise directed by the Board. A majority of the members of the
Compensation Committee shall constitute a quorum, and all determinations of the
Compensation Committee shall be made by the majority of its members present at a
meeting. Any determination of the Compensation Committee under the Plan may be
made without notice or meeting of the Compensation Committee by a writing signed
by all of the Compensation Committee members. Subject to ratification of the
grant of each Stock Right by the Board (but only if so required by applicable
state law), and subject to the terms of the Plan, the Compensation Committee
shall have the authority to (i) determine the employees of the Company and
Related Corporations (from among the class of employees eligible under Section 3
to receive ISOs) to whom ISOs may be granted, and to determine (from among the
class of individuals and entities eligible under Section 3 to receive
Non-Qualified Options, Restricted Stock, RSUs and SARs) to whom Non-Qualified
Options, Restricted Stock, RSUs and SARs may be granted; (ii) determine when
Stock Rights may be granted; (iii) determine the exercise prices of Stock Rights
other than Restricted Stock and RSUs, which shall not be less than the Fair
Market Value; (iv) determine whether each Option granted shall be an ISO or a
Non-Qualified Option; (v) determine when Stock Rights shall become exercisable,
the duration of the exercise period and when each Stock Right shall vest; (vi)
determine whether restrictions such as repurchase options are to be imposed on
shares subject to or issued in connection with Stock Rights, and the nature of
such restrictions, if any, and (vii) interpret the Plan and promulgate and
rescind rules and regulations relating to it. The interpretation and
construction by the Compensation Committee of any provisions of the Plan or of
any Stock Right granted under it shall be final, binding and conclusive unless
otherwise determined by the Board. The Compensation Committee may from time to
time adopt such rules and regulations for carrying out the Plan as it may deem
best.




No members of the Compensation Committee or the Board shall be liable for any
action or determination made in good faith with respect to the Plan or any Stock
Right granted under it. No member of the Compensation Committee or the Board
shall be liable for any act or omission of any other member of the Compensation
Committee or the Board or for any act or omission on his own part, including but
not limited to the exercise of any power and discretion given to him under the
Plan, except those resulting from his own gross negligence or willful
misconduct.








4




--------------------------------------------------------------------------------



(b)

The Compensation Committee may select one of its members as its chairman and
shall hold meetings at such time and places as it may determine. All references
in this Plan to the Compensation Committee shall mean the Board if no
Compensation Committee has been appointed. From time to time the Board may
increase the size of the Compensation Committee and appoint additional members
thereof, remove members (with or without cause) and appoint new members in
substitution therefor, fill vacancies however caused or remove all members of
the Compensation Committee and thereafter directly administer the Plan.

(c)

Stock Rights may be granted to members of the Board, whether such grants are in
their capacity as directors, Officers or consultants. All grants of Stock Rights
to members of the Board shall in all other respects be made in accordance with
the provisions of this Plan applicable to other eligible persons. Members of the
Board who are either (i) eligible for Stock Rights pursuant to the Plan or (ii)
have been granted Stock Rights may vote on any matters affecting the
administration of the Plan or the grant of any Stock Rights pursuant to the
Plan.

(d)

In addition to such other rights of indemnification as he may have as a member
of the Board, and with respect to administration of the Plan and the granting of
Stock Rights under it, each member of the Board and of the Compensation
Committee shall be entitled without further act on his part to indemnification
from the Company for all expenses (including advances of litigation expenses,
the amount of judgment and the amount of approved settlements made with a view
to the curtailment of costs of litigation) reasonably incurred by him in
connection with or arising out of any action, suit or proceeding, including any
appeal thereof, with respect to the administration of the Plan or the granting
of Stock Rights under it in which he may be involved by reason of his being or
having been a member of the Board or the Compensation Committee, whether or not
he continues to be such member of the Board or the Compensation Committee at the
time of the incurring of such expenses; provided, however, that such indemnity
shall be subject to the limitations contained in any Indemnification Agreement
between the Company and the Board member or Officer. The foregoing right of
indemnification shall inure to the benefit of the heirs, executors or
administrators of each such member of the Board or the Compensation Committee
and shall be in addition to all other rights to which such member of the Board
or the Compensation Committee would be entitled to as a matter of law, contract
or otherwise.

(e)

The Board may delegate the powers to grant Stock Rights to Officers to the
extent permitted by the laws of the Company’s state of incorporation.

3.

Eligible Employees and Others.

(a)

ISOs may be granted to any employee of the Company or any Related Corporation.
Those Officers and directors of the Company who are not employees may not be
granted ISOs under the Plan. Subject to compliance with Rule 16b-3 and other
applicable securities laws, Non-Qualified Options, Restricted Stock, RSUs and
SARs may be granted to any director (whether or not an employee), Director
Advisors, Officers, employees or consultants of the Company or any Related
Corporation. The Compensation Committee may take into consideration a
recipient’s individual circumstances in determining whether to grant an ISO, a
Non-Qualified Option, Restricted Stock, RSUs or a SAR. Granting of any Stock
Right to any individual or entity shall neither entitle that individual or
entity to, nor disqualify him from participation in, any other grant of Stock
Rights.




5




--------------------------------------------------------------------------------



(b)

All directors of the Company who are not employees or 10% shareholders of the
Company or Related Corporations and all Director Advisors shall automatically
receive the following as appropriate:




(i)

Initial Grants. On the date on which a person is first elected or appointed,
whether elected by the shareholders of the Company or appointed by the Board to
fill a Board vacancy, he or she shall receive an automatic grant of non
qualified options as follows:




A)

Chairman of the Board -

50,000 options;

(B)

Director -

30,000 options;

(C)

Chairman of a committee -

10,000 options; and

(D)

Member of a committee -

5,000 options.




(ii)

Annual Grants. On July 1st of each year, each non-employee director shall
receive an automatic grant of non-qualified options as follows:




(A)

Director -

50,000 options;

(B)

Chairman of a committee -

10,000 options; and

(C)

Member of a committee -

5,000 options.




 

(iii)

Vesting.  All initial grants under this Section 3(b) shall vest over a
three-year period each 12 months following the date of the automatic grant,
subject to service with the Company in the capacity in which the grant is
received on the applicable vesting dates.  All annual grants shall vest on June
30th of the following year, subject to service with the Company in the capacity
in which the grant is received on the applicable vesting date.




(iv)

All grants of non qualified options under this Section 3(b) are subject to
adjustment under Section 14.




(c)

The exercise price of the Options or SARs under Section 3 shall be Fair Market
Value or such higher price as may be established by the Compensation Committee,
the Board or by the Code.




4.

Common Stock. The Common Stock subject to Stock Rights shall be authorized but
unissued shares of Common Stock, par value $0.001, or shares of Common Stock
reacquired by the Company in any manner, including purchase, forfeiture or
otherwise. The aggregate number of shares of Common Stock which may be issued
pursuant to the Plan is 15,000,000, less any Stock Rights previously granted or
exercised subject to adjustment as provided in Section 14. Any such shares may
be issued under ISOs, Non-Qualified Options, Restricted Stock, RSUs or SARs, so
long as the number of shares so issued does not exceed the limitations in this
Section. If any Stock Rights granted under the Plan shall expire or terminate
for any reason without having been exercised in full or shall cease for any
reason to be exercisable in whole or in part, or if the Company shall reacquire
any unvested shares, the unpurchased shares subject to such Stock Rights and any
unvested shares so reacquired by the Company shall again be available for grants
under the Plan.








6




--------------------------------------------------------------------------------



5.

Granting of Stock Rights.

(a)

The date of grant of a Stock Right under the Plan will be the date specified by
the Board or Compensation Committee at the time it grants the Stock Right;
provided, however, that such date shall not be prior to the date on which the
Board or Compensation Committee acts to approve the grant. The Board or
Compensation Committee shall have the right, with the consent of the optionee,
to convert an ISO granted under the Plan to a Non-Qualified Option pursuant to
Section 17.

(b)

Except for automatic grants under Section 3(b), the Board or Compensation
Committee shall grant Stock Rights to participants that it, in its sole
discretion, selects. Stock Rights shall be granted on such terms as the Board or
Compensation Committee shall determine except that ISOs shall be granted on
terms that comply with the Code and regulations thereunder.

(c)

A SAR entitles the holder to receive, as designated by the Board or Compensation
Committee, cash or shares of Common Stock, value equal to (or otherwise based
on) the excess of: (a) the Fair Market Value of a specified number of shares of
Common Stock at the time of exercise over (b) an exercise price established by
the Board or Compensation Committee. The exercise price of each SAR granted
under this Plan shall be established by the Compensation Committee or shall be
determined by a method established by the Board or Compensation Committee at the
time the SAR is granted, provided the exercise price shall not be less than 100%
of the Fair Market Value of a share of Common Stock on the date of the grant of
the SAR, or such higher price as is established by the Board or Compensation
Committee. A SAR shall be exercisable in accordance with such terms and
conditions and during such periods as may be established by the Board or
Compensation Committee. Shares of Common Stock delivered pursuant to the
exercise of a SAR shall be subject to such conditions, restrictions and
contingencies as the Board or Compensation Committee may establish in the
applicable SAR agreement or document, if any. The Board or Compensation
Committee, in its discretion, may impose such conditions, restrictions and
contingencies with respect to shares of Common Stock acquired pursuant to the
exercise of each SAR as the Board or Compensation Committee determines to be
desirable. A SAR under the Plan shall be subject to such terms and conditions,
not inconsistent with the Plan, as the Board or Compensation Committee shall, in
its discretion, prescribe. The terms and conditions of any SAR to any grantee
shall be reflected in such form of agreement as is determined by the Board or
Compensation Committee. A copy of such document, if any, shall be provided to
the grantee, and the Board or Compensation Committee may condition the granting
of the SAR on the grantee executing such agreement.

(d)

An RSU gives the grantee the right to receive a number of shares of the
Company’s Common Stock on applicable vesting or other dates. Delivery of the
RSUs may be deferred beyond vesting as determined by the Board or Compensation
Committee. RSUs shall be evidenced by an RSU agreement in the form determined by
the Board or Compensation Committee. With respect to an RSU, which becomes
non-forfeitable due to the lapse of time, the Compensation Committee shall
prescribe in the RSU agreement the vesting period. With respect to the granting
of the RSU, which becomes non-forfeitable due to the satisfaction of certain
pre-established performance-based objectives imposed by the Board or
Compensation Committee, the measurement date of whether such performance-based
objectives have been satisfied shall be a date no earlier than the first
anniversary of the date of the RSU. A recipient who is granted an





7




--------------------------------------------------------------------------------

RSU shall possess no incidents of ownership with respect to such underlying
Common Stock, although the RSU agreement may provide for payments in lieu of
dividends to such grantee.

(e)

Notwithstanding any provision of this Plan, the Board or Compensation Committee
may impose conditions and restrictions on any grant of Stock Rights including
forfeiture of vested Options, cancellation of Common Stock acquired in
connection with any Stock Right and forfeiture of profits.

(f)

The Options and SARs shall not be exercisable for a period of more than 10 years
from the date of grant.  All automatic grants to directors and committee members
shall be for 10 years.

6.

Sale of Shares. The shares underlying Stock Rights granted to any Officers,
director or a beneficial owner of 10% or more of the Company’s securities
registered under Section 12 of the Exchange Act shall not be sold, assigned or
transferred by the grantee until at least six months elapse from the date of the
grant thereof.

7.

ISO Minimum Option Price and Other Limitations.

(a)

The exercise price per share relating to all Options granted under the Plan
shall not be less than the Fair Market Value per share of Common Stock on the
last trading day prior to the date of such grant. For purposes of determining
the exercise price, the date of the grant shall be the later of (i) the date of
approval by the Board or Compensation Committee or the Board, or (ii) for ISOs,
the date the recipient becomes an employee of the Company. In the case of an ISO
to be granted to an employee owning Common Stock which represents more than 10
percent of the total combined voting power of all classes of stock of the
Company or any Related Corporation, the price per share shall not be less than
110% of the Fair Market Value per share of Common Stock on the date of grant and
such ISO shall not be exercisable after the expiration of five years from the
date of grant.

(b)

In no event shall the aggregate Fair Market Value (determined at the time an ISO
is granted) of Common Stock for which ISOs granted to any employee are
exercisable for the first time by such employee during any calendar year (under
all stock option plans of the Company and any Related Corporation) exceed
$100,000.  

8.

Duration of Stock Rights. Subject to earlier termination as provided in Sections
3, 5, 9, 10 and 11, each Option and SAR shall expire on the date specified in
the original instrument granting such Stock Right (except with respect to any
part of an ISO that is converted into a Non-Qualified Option pursuant to Section
17), provided, however, that such instrument must comply with Section 422 of the
Code with regard to ISOs and Rule 16b-3 with regard to all Stock Rights granted
pursuant to the Plan to Officers, directors and 10% shareholders of the Company.

9.

Exercise of Options and SARs; Vesting of Stock Rights. Subject to the provisions
of Sections 3 and 9 through 13, each Option and SAR granted under the Plan shall
be exercisable as follows:





8




--------------------------------------------------------------------------------



(a)

The Options and SARs shall either be fully vested and exercisable from the date
of grant or shall vest and become exercisable in such installments as the Board
or Compensation Committee may specify.

(b)

Once an installment becomes exercisable it shall remain exercisable until
expiration or termination of the Option and SAR, unless otherwise specified by
the Board or Compensation Committee.

(c)

Each Option and SAR or installment, once it becomes exercisable, may be
exercised at any time or from time to time, in whole or in part, for up to the
total number of shares with respect to which it is then exercisable.

(d)

The Board or Compensation Committee shall have the right to accelerate the
vesting date of any installment of any Stock Right; provided that the Board or
Compensation Committee shall not accelerate the exercise date of any installment
of any Option granted to any employee as an ISO (and not previously converted
into a Non-Qualified Option pursuant to Section 17) if such acceleration would
violate the annual exercisability limitation contained in Section 422(d) of the
Code as described in Section 7(b).

10.

Termination of Employment. Subject to any greater restrictions or limitations as
may be imposed by the Board or Compensation Committee upon the granting of any
Option, if an ISO optionee ceases to be employed by the Company and all Related
Corporations other than by reason of death or Disability, no further
installments of his ISOs shall become exercisable, and his ISOs shall terminate
as provided for in the grant or on the day three months after the day of the
termination of his employment, whichever is earlier, but in no event later than
on their specified expiration dates. Employment shall be considered as
continuing uninterrupted during any bona fide leave of absence (such as those
attributable to illness, military obligations or governmental service) provided
that the period of such leave does not exceed 90 days or, if longer, any period
during which such optionee’s right to re-employment is guaranteed by statute. A
leave of absence with the written approval of the Board shall not be considered
an interruption of employment under the Plan, provided that such written
approval contractually obligates the Company or any Related Corporation to
continue the employment of the optionee after the approved period of absence.
ISOs granted under the Plan shall not be affected by any change of employment
within or among the Company and Related Corporations so long as the optionee
continues to be an employee of the Company or any Related Corporation.

11.

Death; Disability. Subject to any greater restrictions or limitations as may be
imposed by the Board or Compensation Committee upon the granting of any Option
or SAR:

(a)

If the holder of an Option or SAR ceases to be employed by the Company and all
Related Corporations by reason of his death, any Options or SARs of such
employee may be exercised to the extent of the number of shares with respect to
which he could have exercised it on the date of his death, by his estate,
personal representative or beneficiary who has acquired the Options or SARs by
will or by the laws of descent and distribution, at any time prior to the
earlier of the Options’ or SARs’ specified expiration date or three months from
the date of the grantee’s death.








9




--------------------------------------------------------------------------------



(b)

If the holder of an Option or SAR ceases to be employed by the Company and all
Related Corporations, or a director or Director Advisor can no longer perform
his duties, by reason of his Disability, he shall have the right to exercise any
Option or SARs held by him on the date of termination of employment or ceasing
to act as a director or Director Advisor until the earlier of (i) the Options’
or SARs’ specified expiration date or (ii) one year from the date of the
termination of the person’s employment.




12.

Assignment, Transfer or Sale.




(a)

No ISO granted under this Plan shall be assignable or transferable by the
grantee except by will or by the laws of descent and distribution, and during
the lifetime of the grantee, each ISO shall be exercisable only by him, his
guardian or legal representative.




(b)

Except for ISOs, all Stock Rights are transferable subject to compliance with
applicable securities laws and Section 6 of this Plan.




13.

Terms and Conditions of Stock Rights. Stock Rights shall be evidenced by
instruments (which need not be identical) in such forms as the Board or
Compensation Committee may from time to time approve. Such instruments shall
conform to the terms and conditions set forth in Sections 5 through 12 hereof
and may contain such other provisions as the Board or Compensation Committee
deems advisable which are not inconsistent with the Plan. In granting any Stock
Rights, the Board or Compensation Committee may specify that Stock Rights shall
be subject to the restrictions set forth herein with respect to ISOs, or to such
other termination and cancellation provisions as the Board or Compensation
Committee may determine. The Board or Compensation Committee may from time to
time confer authority and responsibility on one or more of its own members
and/or one or more Officers of the Company to execute and deliver such
instruments. The proper Officers of the Company are authorized and directed to
take any and all action necessary or advisable from time to time to carry out
the terms of such instruments.




14.

Adjustments Upon Certain Events.




(a)

Subject to any required action by the shareholders of the Company, the number of
shares of Common Stock covered by each outstanding Stock Right, and the number
of shares of Common Stock which have been authorized for issuance under the Plan
but as to which no Stock Rights have yet been granted or which have been
returned to the Plan upon cancellation or expiration of a Stock Right, as well
as the price per share of Common Stock (or cash, as applicable) covered by each
such outstanding Option or SAR, shall be proportionately adjusted for any
increases or decrease in the number of issued shares of Common Stock resulting
from a stock split, reverse stock split, stock dividend, combination or
reclassification of Common Stock, or any other increase or decrease in the
number of issued shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company or the voluntary cancellation whether by
virtue of a cashless exercise of a derivative security of the Company or
otherwise shall not be deemed to have been “effected without receipt of
consideration.”  Such adjustment shall be made by the Board or Compensation
Committee, whose determination in that respect shall be final, binding





10




--------------------------------------------------------------------------------

and conclusive. Except as expressly provided herein, no issuance by the Company
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall affect, and no adjustment by reason thereof shall be made
with respect to, the number or price of shares of Common Stock subject to a
Stock Right. No adjustments shall be made for dividends or other distributions
paid in cash or in property other than securities of the Company.




(b)

In the event of the proposed dissolution or liquidation of the Company, the
Board or Compensation Committee shall notify each participant as soon as
practicable prior to the effective date of such proposed transaction.  To the
extent it has not been previously exercised, a Stock Right will terminate
immediately prior to the consummation of such proposed action.




(c)

In the event of a merger of the Company with or into another corporation , or a
Change of Control, each outstanding Stock Right shall be assumed (as defined
below) or an equivalent option or right substituted by the successor corporation
or a parent or subsidiary of the successor corporation.  In the event that the
successor corporation refuses to assume or substitute for the Stock Rights, the
participants shall fully vest in and have the right to exercise their Stock
Rights as to which it would not otherwise be vested or exercisable.  If a Stock
Right becomes fully vested and exercisable in lieu of assumption or substitution
in the event of a merger or sale of assets, the Board or Compensation Committee
shall notify the participant in writing or electronically that the Stock Right
shall be fully vested and exercisable for a period of at least 15 days from the
date of such notice, and any Options or SARs shall terminate one minute prior to
the closing of the merger or sale of assets.




For the purposes of this Section 14(c), the Stock Right shall be considered
“assumed” if, following the merger or Change of Control, the option or right
confers the right to purchase or receive, for each share of Common Stock subject
to the Stock Right immediately prior to the merger or Change of Control, the
consideration (whether stock, cash, or other securities or property) received in
the merger or Change of Control by holders of Common Stock for each share held
on the effective date of the transaction (and if holders were offered a choice
of consideration, the type of consideration chosen by the holders of a majority
of the outstanding Shares); provided, however, that if such consideration
received in the merger or Change of Control is not solely common stock of the
successor corporation or its parent, the Board or Compensation Committee may,
with the consent of the successor corporation, provide for the consideration to
be received upon the exercise of the Stock Right, for each share of Common Stock
subject to the Stock Right, to be solely common stock of the successor
corporation or its parent equal in Fair Market Value to the per share
consideration received by holders of Common Stock in the merger or Change of
Control.




(d)

Notwithstanding the foregoing, any adjustments made pursuant to Section 14(a),
(b) or (c) with respect to ISOs shall be made only after the Board or
Compensation Committee, after consulting with counsel for the Company,
determines whether such adjustments would constitute a “modification” of such
ISOs (as that term is defined in Section 425(h) of the Code) or would cause any
adverse tax consequences for the holders of such ISOs.  If the Board or
Compensation Committee determines that such adjustments made with respect to
ISOs would constitute a modification of such ISOs it may refrain from making
such adjustments.





11




--------------------------------------------------------------------------------



(e)

No fractional shares shall be issued under the Plan and the optionee shall
receive from the Company cash in lieu of such fractional shares.

15.

Means of Exercising Stock Rights.

(a)

An Option or SAR (or any part or installment thereof) shall be exercised by
giving written notice to the Company at its principal office address. Such
notice shall identify the Stock Right being exercised and specify the number of
shares as to which such Stock Right is being exercised, accompanied by full
payment of the exercise price therefor (to the extent it is exercisable in cash)
either (i) in United States dollars by check or wire transfer; or (ii) at the
discretion of the Board or Compensation Committee, through delivery of shares of
Common Stock having a Fair Market Value equal as of the date of the exercise to
the cash exercise price of the Stock Right; or (iii) at the discretion of the
Board or Compensation Committee, by any combination of (i) and (ii)  above. If
the Board or Compensation Committee exercises its discretion to permit payment
of the exercise price of an ISO by means of the methods set forth in clauses
(ii) or  (iii)  of the preceding sentence, such discretion need not  be
exercised in writing at the time of the grant of the Stock Right in question.
The holder of a Stock Right shall not have the rights of a shareholder with
respect to the shares covered by his Stock Right until the date of issuance of a
stock certificate to him for such shares. Except as expressly provided above in
Section 14 with respect to changes in capitalization and stock dividends, no
adjustment shall be made for dividends or similar rights for which the record
date is before the date such stock certificate is issued.

(b)

Each notice of exercise shall, unless the shares of Common Stock are covered by
a then current registration statement under the Securities Act, contain the
holder’s acknowledgment in form and substance satisfactory to the Company that
(i) such shares are being purchased for investment and not for distribution or
resale (other than a distribution or resale which, in the opinion of counsel
satisfactory to the Company, may be made without violating the registration
provisions of the Securities Act), (ii) the holder has been advised and
understands that (1) the shares have not been registered under the Securities
Act and are “restricted securities” within the meaning of Rule 144 under the
Securities Act and are subject to restrictions on transfer and (2) the Company
is under no obligation to register the shares under the Securities Act or to
take any action which would make available to the holder any exemption from such
registration, and (iii) such shares may not be transferred without compliance
with all applicable federal and state securities laws. Notwithstanding the
above, should the Company be advised by counsel that issuance of shares should
be delayed pending registration under federal or state securities laws or the
receipt of an opinion that an appropriate exemption therefrom is available, the
Company may defer exercise of any Stock Right granted hereunder until either
such event has occurred.

16.

Term, Termination and Amendment.  

(a)

This Plan was adopted by the Board.  This Plan may be approved by the Company’s
shareholders, which approval is required for ISOs.





12




--------------------------------------------------------------------------------



(b)

The Board may terminate the Plan at any time.  Unless sooner terminated, the
Plan shall terminate on January 31, 2017.  No Stock Rights may be granted under
the Plan once the Plan is terminated.  Termination of the Plan shall not impair
rights and obligations under any Stock Right granted while the Plan is in
effect, except with the written consent of the grantee.




(c)

The Board at any time, and from time to time, may amend the Plan. Provided,
however, except as provided in Section 14 relating to adjustments in Common
Stock, no amendment shall be effective unless approved by the shareholders of
the Company to the extent (i) shareholder approval is necessary to satisfy the
requirements of Section 422 of the Code or (ii) required by the rules of the
principal national securities exchange or trading market upon which the
Company’s Common Stock trades. Rights under any Stock Rights granted before
amendment of the Plan shall not be impaired by any amendment of the Plan, except
with the written consent of the grantee.




(d)

The Board at any time, and from time to time, may amend the terms of any one or
more Stock Rights; provided, however, that the rights under the Stock Right
shall not be impaired by any such amendment, except with the written consent of
the grantee.




17.

Conversion of ISOs into Non-Qualified Options; Termination of ISOs. The Board or
Compensation Committee, at the written request of any optionee, may in its
discretion take such actions as may be necessary to convert such optionee’s ISOs
(or any installments or portions of installments thereof) that have not been
exercised on the date of conversion into Non-Qualified Options at any time prior
to the expiration of such ISOs, regardless of whether the optionee is an
employee of the Company or a Related Corporation at the time of such conversion.
 Provided, however, the Board or Compensation Committee shall not reprice the
Options or extend the exercise period or reduce the exercise price of the
appropriate installments of such Options without the approval of the Company’s
shareholders. At the time of such conversion, the Board or Compensation
Committee (with the consent of the optionee) may impose such conditions on the
exercise of the resulting Non-Qualified Options as the Board or Compensation
Committee in its discretion may determine, provided that such conditions shall
not be inconsistent with this Plan. Nothing in the Plan shall be deemed to give
any optionee the right to have such optionee’s ISOs converted into Non-Qualified
Options, and no such conversion shall occur until and unless the Board or
Compensation Committee takes appropriate action. The Compensation Committee,
with the consent of the optionee, may also terminate any portion of any ISO that
has not been exercised at the time of such termination.




18.

Application of Funds. The proceeds received by the Company from the sale of
shares pursuant to Options or SARS (if cash settled) granted under the Plan
shall be used for general corporate purposes.




19.

Governmental Regulations. The Company’s obligation to sell and deliver shares of
the Common Stock under this Plan is subject to the approval of any governmental
authority required in connection with the authorization, issuance or sale of
such shares.





13




--------------------------------------------------------------------------------



20.

Withholding of Additional Income Taxes. In connection with the granting,
exercise or vesting of a Stock Right or the making of a Disqualifying
Disposition the Company, in accordance with Section 3402(a) of the Code, may
require the optionee to pay additional withholding taxes in respect of the
amount that is considered compensation includable in such person’s gross income.

To the extent that the Company is required to withhold taxes for federal income
tax purposes as provided above, if any optionee may elect to satisfy such
withholding requirement by (i) paying the amount of the required withholding tax
to the Company; (ii) delivering to the Company shares of its Common Stock
(including shares of Restricted Stock) previously owned by the optionee; or
(iii) having the Company retain a portion of the shares covered by an Option
exercise. The number of shares to be delivered to or withheld by the Company
times the Fair Market Value of such shares shall equal the cash required to be
withheld.

21.

Notice to Company of Disqualifying Disposition. Each employee who receives an
ISO must agree to notify the Company in writing immediately after the employee
makes a Disqualifying Disposition of any Common Stock acquired pursuant to the
exercise of an ISO. If the employee has died before such stock is sold, the
holding periods requirements of the Disqualifying Disposition do not apply and
no Disqualifying Disposition can occur thereafter.

22.

Continued Employment. The grant of a Stock Right pursuant to the Plan shall not
be construed to imply or to constitute evidence of any agreement, express or
implied, on the part of the Company or any Related Corporation to retain the
grantee in the employ of the Company or a Related Corporation, as a member of
the Company’s Board or in any other capacity, whichever the case may be.

23.

Governing Law; Construction. The validity and construction of the Plan and the
instruments evidencing Stock Rights shall be governed by the laws of the
Company’s state of incorporation. In construing this Plan, the singular shall
include the plural and the masculine gender shall include the feminine and
neuter, unless the context otherwise requires.

24.

Forfeiture of Stock Rights. Notwithstanding any other provision of this Plan,
all vested Stock Rights shall be immediately forfeited at the option of the
Board in the event of:

(a)

Termination of the relationship with the grantee for cause including, but not
limited to, fraud, theft, dishonesty and violation of Company policy;

(b)

Purchasing or selling securities of the Company without written authorization in
accordance with the Company’s inside information guidelines then in effect;

(c)

Breaching any duty of confidentiality including that required by the Company’s
inside information guidelines then in effect;

(d)

Competing with the Company;








14




--------------------------------------------------------------------------------



(e)

Failure to execute the Company’s standard stock rights  agreement; or

(f)

A finding by the Board  that the grantee has acted against the interests of the
Company.




The Board or the Compensation Committee may impose other forfeiture restrictions
which are more or less restrictive and require a return of profits from the sale
of Common Stock as part of said forfeiture provisions if such forfeiture
provisions and/or return of provisions are contained in a Stock Rights
agreement.





15


